Citation Nr: 0705308	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date earlier 
than April 12, 1991, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which declined to reopen a claim for entitlement 
to an earlier effective date for service connection for PTSD.   

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A July 1996 Board decision denied the veteran's claim for an 
effective date earlier than April 12, 1991, for the grant of 
service connection for PTSD;  the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims, which in an October 1997 decision affirmed the July 
1996 Board decision.
 

CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than April 12, 1991, for the grant of service 
connection for PTSD, is legally insufficient.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001); Lapier v. Brown, 
5 Vet. App. 215 (1993); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A July 1996 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than April 12, 1991, 
for the grant of service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which in an October 1997 
decision affirmed the July 1996 Board decision.  The Board 
decision is final.  38 C.F.R. § 20.1100 (1996).
 
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104(b) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii) (2006).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003).

For cases in which an appellant seeks to reopen a claim 
specifically for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, as in this case, the Court, in 
Lapier v. Brown, 5 Vet. App. 215 (1993), has held that, even 
assuming the presence of new and material evidence, reopening 
of a claim for entitlement to an earlier effective date can 
not result in the actual assignment of an earlier effective 
date, because an award granted on a reopened claim may not be 
made effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (1996).  See also Leonard v. Principi, 17 
Vet. App. 447 (2004).

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The July 1996 Board decision 
denied entitlement to an effective date earlier than April 
12, 1991 for the grant of service connection for PTSD.  
Therefore, pursuant to the Court's holding in Lapier, supra, 
the veteran would not be entitled to an earlier effective 
date for the grant of service connection for PTSD even if he 
had presented new and material evidence.  Thus, on that 
basis, his claim must be denied as legally insufficient.

The veteran has essentially asserted that he is entitled to 
an earlier effective date because he had been applying for 
benefits since 1950 based on the original diagnosis of battle 
fatigue.  However, the effective date for the grant of 
service connection in this case was controlled by certain 
laws and regulations.  The Board is bound by the law in this 
matter, however, and is without authority to grant benefits 
on an equitable or any other basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board points out, however, that in Mason v. Principi, 16 
Vet. App. 129, 132 (2002), the Court held that where the law, 
and not the evidence, is dispositive in a claim, the VCAA is 
not applicable.  See also Valiao v. Principi, 17 Vet. App. 
229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 
supra.
 
In any event, the Board notes that the veteran was notified 
of pertinent law and regulations regarding new and material 
evidence in a letter dated in April 2005.  He was notified of 
the July 2005 rating decision denying his claim, and that he 
was issued a statement of the case in August 2005 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  38 U.S.C.A. § 5103(a) (West 2002).  

To the extent those documents did not notify the veteran 
specifically regarding the law and regulations pertaining to 
the reopening of claims for an earlier effective date based 
on submission of new and material evidence, the Board again 
points out that this is a case in which the law is 
dispositive of the claim.  Consequently, there is no need to 
advise the veteran to submit any evidence in his possession, 
or to advise him of which evidence would be obtained by him 
and which evidence would be retrieved by VA (since there is 
no additional evidence that can be obtained by VA or 
submitted by or on behalf of the veteran which could affect 
the outcome of the instant appeal).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Sabonis, supra.  Since there is no 
reasonable possibility that any assistance to the veteran 
would substantiate his claim, VA's duty to assist the veteran 
in the instant claim has been fulfilled.  See 38 C.F.R. § 
3.159(d) (West 2002).


ORDER

The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


